DETAILED ACTION
The following is a first action on the merits of application serial no. 16/615473 filed 11/21/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/21/19 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim phraseology “comprising” on lines 1, 3 and 4 and “said” on lines 36, 8 and 9 should be deleted.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
-In paragraph [0086], reference character 14 is described as “a reduction shaft”, however reference character 14 throughout other paragraphs is described as “a reducer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation "the casing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 1 recites the limitation “a rotational movement transmission located in the casing and provided so as to be able to be connected to one shaft or both shafts in “one shaft” and “both shafts” without the reference characters lack antecedent basis. Even with the reference characters, both limitations would be indefinite due to reference characters not given patentable weight in claims during examination.  Applicant should amend the limitations to recite the “one shaft” or “both shafts” as being the shafts contained in the two axle pieces.
-Claim 8 recites the limitation “a reducer is arranged in the casing between the rotational movement transmission and the motor and/or between at least one auxiliary device and the motor”.  However, the term “or” seems to suggest that the reducer between the auxiliary device and the motor is a different embodiment.  All the embodiments as originally filed seem to describe and show the reducer arranged between the auxiliary device and the motor, please clarify why the term “or” is being recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8, 9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3176019 (IDS cited art with machine translation).  As to claim 1, EP discloses a motorized axle for a road or rail vehicle comprising at least one electric, pneumatic or hydraulic motor (2) comprising a rotating shaft (6), at least one power supply system ([0040], line 331, battery) for said motor and at least one auxiliary device (3) comprising at least one rotating member (7) or driven by a rotating member ([0041] describes that the accessories can be driven by the drive shaft 7 being driven by output shaft 5 to drive motor 3 by shaft 7) accessible from outside the casing (area enclosing 4, 5, 8 and 9), wherein the motorized axle comprises a central mechanism including: a casing (area enclosing 4, 5, 8 and 9);  two axle pieces located opposite the casing, at least one of which contains a shaft (5) connected to a wheel (as shown in Figure 1 connected to 25); a first mechanical interface provided on each side of the casing to attach the casing to one of the axle pieces (parallel supports extending outward from area enclosing 4, 5, 8 and 9 where 5 is located); a second mechanical interface provided to attach at least one motor to the casing (parallel supports extending outward from area enclosing 4, 5, 8 and 9 where 6 is located); an additional mechanical interface to attach the auxiliary device to the casing (parallel supports extending outward from area enclosing 4, 5, 8 and 9 where 7 is located); a rotational movement transmission (4d) located in the casing and provided so as to be able to be connected to one shaft or both shafts (5) in order to transmit a rotational movement; a kinematic drive link (8, 9) arranged in the casing and provided to establish a kinematic link that can be .

As to claim 2, wherein that the rotational movement transmission comprises a differential (4d).

As to claim 3, wherein that the rotating member is a power take-off ([0041] describes that the accessories can be driven by the drive shaft 7 being driven by output shaft 5 to drive motor 3 by shaft 7).

As to claim 4, wherein that the kinematic drive link comprises at least one engaging device (8, 9).

As to claim 5, wherein that the kinematic drive link comprises at least one dog clutch ([0025], line 179 describes that 8 and 9 can be dog clutches) arranged on the rotating shaft.

As to claim 8, wherein that a reducer (4) is arranged in the casing between the rotational movement transmission and the motor and/or between at least one auxiliary device and the motor.



As to claim 11, wherein that the electric, pneumatic or hydraulic motor, is added onto and attached to the casing (2 is shown as attached to casing via shaft 6).

As to claim 12, wherein the shaft of the axle pieces is parallel to the rotating shaft of the motor (shaft 6 is parallel to shaft 5 as shown in Figures 2 and 3).

As to claim 14, A road-vehicle trailer equipped with at least one motorized axle according to claim 1 ([0001] describes that the invention relates to a powertrain for a motor vehicle, therefore, a road vehicle trailer can be encompassed by the term motor “vehicle”).

As to claim 15, A road or rail vehicle equipped with at least one motorized axle according to claim 1 ([0001] describes that the invention relates to a powertrain for a motor vehicle, therefore, a road or rail vehicle can be encompassed by the term motor “vehicle”).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Sato et al 8678969.  EP discloses a kinematic link having a dog clutch (8) arranged on the rotating shaft, but doesn’t disclose two or three dog clutches as recited.
Sato discloses a motorized axle having a motor (MG) with shafts (34a, 34b) and shows that it is well known in the art to provide two or three dog clutches on the shafts (as shown in Figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotating shaft in EP with two or three dog clutches in view of Sato to provide additional driving ratios or modes of operation to provide further optimum driving efficiency during operation of vehicle.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Nett et al 20110312460.  EP discloses each axle piece connected to the casing, but doesn’t disclose if the pieces are bolted to the casing.
Nett discloses a motorized axle having a motor (3) and shows that it is well known in the art to bolt axle pieces to a casing (as shown in Figure 12, bolts are shown, but not referenced).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide EP with bolted axle pieces to the casing in view of Nett to provide a secure connection between the axles and casing to ensure that the connection will not loosen during operation of vehicle.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Nett et al 20110312460.  EP discloses the motor configured to receive power from a power supply, but doesn’t disclose that the motor is reversible to recharge power supply.
Nett discloses a motorized axle having a motor (3) and shows that it is well known in the art reverse the motor operation for supplying power to a battery (as shown in Figure 9c).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor in EP as a reversible motor in view of Nett to maintain good operating efficiency in vehicle during power supply depletion of battery.

Claims 1-5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nett et al in view of EP.  As to claim 1, Nett discloses a motorized axle for a road or rail vehicle comprising at least one electric, pneumatic or hydraulic motor (3) comprising a rotating shaft (5), at least one power supply system (10) for said motor and at least one auxiliary device (2) comprising at least one rotating member (5) or driven by a rotating member (shaft 5 from engine can drive 2 or supply power to 2) accessible from outside the casing (12), wherein the motorized axle comprises a central mechanism including: a casing (12);  two axle pieces located opposite the casing, at least one of which contains a shaft (14) connected to a wheel (as shown in Figure 1); a first mechanical interface provided on each side of the casing to attach the casing to one of the axle pieces (side of casing 12 attached to 14); a second mechanical interface provided to attach at least one motor to the casing (side of casing 12 attached to 3); an additional mechanical interface to attach the auxiliary device to the casing (side of casing 12 attached to K1 housing, 1 housing and 2 housing); a rotational movement transmission (13) located in the casing and provided so as to be able to be connected to one shaft or both shafts in order to transmit a rotational movement; a kinematic drive link (as shown in Figure 10C) provided to establish a kinematic link that can be disengaged between the rotating shaft and the rotational movement transmission and the rotating member, the rotational movement transmission and the rotating member  may or may not be driven simultaneously when said kinematic drive link is in a disengaged condition. However, Nett doesn’t disclose the kinematic link arranged in the casing 12.



As to claim 2, Nett discloses wherein that the rotational movement transmission comprises a differential (13).

As to claim 3, Nett discloses wherein that the rotating member is a power take-off (generator 2 can be driven by engine 1 for supplying power to 2).

As to claim 4, Nett discloses wherein that the kinematic drive link comprises at least one engaging device (K1 and clutches as shown in Figure 10c).

As to claim 5, Nett in view of EP discloses wherein that the kinematic drive link comprises at least one dog clutch (EP discloses at [0025], line 179 that 8 and 9 can be dog clutches) arranged on the rotating shaft.

As to claim 10, Nett discloses wherein characterized in that each axle piece, is bolted to the casing (as shown in Figure 12, bolts are shown, but not referenced).



As to claim 12, Nett discloses wherein the shaft of the axle pieces is parallel to the rotating shaft of the motor (shaft 5 is parallel to shaft 14 as shown in Figure 1).

As to claim 13, Nett discloses wherein that the electric, hydraulic or pneumatic motor is configured to operate reversibly, so as to recharge the power supply system (as shown in Figure 9c).

As to claim 14, A road-vehicle trailer equipped with at least one motorized axle according to claim 1 (Nett describes in [0001] that the invention relates to a hybrid vehicle, therefore, a road vehicle trailer can be encompassed by the term “vehicle”).

As to claim 15, A road or rail vehicle equipped with at least one motorized axle according to claim 1 (Nett describes in [0001] that the invention relates to a hybrid vehicle, therefore, a road or rail vehicle can be encompassed by the term “vehicle”).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-IDS cited art WO 2017081377 meets the limitations of claims 1-5, 8, 9, 11, 12, 14 and 15 similar in detail to the 102 rejection using the EP art including the 103 rejections of claims 6, 7, 10 and 13.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 19, 2021